ORDER OF SUSPENSION

On November 11, 1997, Respondent, L. Waldon Jones, of Corbin, Kentucky, was ordered to show cause why he should not be suspended from the practice of law for having failed to comply with continuing legal education requirements as set forth in SCR 3.661, for the educational year ending June 30, 1997. Respondent completed only .50 credit hours and has a deficiency of 12.0 hours, including 1.50 ethics credits, for the 1996-97 educational year. Respondent failed to respond to the show cause order.
Accordingly, on motion of the Kentucky Bar Association pursuant to SCR 3.669, it is ordered that Respondent is suspended from the practice of law in this Commonwealth and shall surrender his license to practice.
It is further ordered that:
1. Respondent shall not be permitted to engage in the practice of law in the Commonwealth of Kentucky as defined by SCR 3.020 until such time as this Court enters an order restoring his membership in the Kentucky Bar Association.
2. Respondent shall not file an application for restoration until such time as any continuing legal education deficiency of record and existing requirements are satisfied as set forth in SCR 3.675.
3. Any application for restoration shall be governed by SCR 3.500, the rule providing for restoration in cases of failure to comply with the continuing legal education requirements of SCR 3.661.
4. Pursuant to SCR 3.390, Respondent is hereby ordered to, within ten (10) working days of the date of entry of this order, provide notice to all courts in which he has *398matters pending and to all clients whom he is currently representing of his inability to provide further legal services and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter duly and timely placed in the United States mail, and Respondent shall simultaneously and in the same manner provide a copy of all such letters to the Director of the Kentucky Bar Association.
All concur.
ENTERED: February 19,1998.
Robert F. Stephens
Chief Justice